Citation Nr: 1106962	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-30 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lung cancer, to include as 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran claims that his current lung cancer is related to in-
service exposure to asbestos and lead hazards.  The claims file 
reflects that he was diagnosed with lung cancer in November 2005.  
He has cited several in-service incidents during which he 
believes he experienced the claimed exposures.  The Veteran 
essentially claims that he served as an aircraft fire fighter 
while stationed at a Naval Air Station in Bermuda from August 
1974 to August 1977 and that he was exposed to asbestos from the 
"turn out" gear used for crash fire fighting and from the 
hazardous liquids used for training fires.  He also states that 
he was responsible for fire inspections of the buildings on the 
base, buildings which he asserts contained asbestos.  The Veteran 
also reports that he served as an aviation boatswain mate 
Aircraft Handler aboard the USS Midway from December 1977 to 
August 1980; according to the Veteran, he was responsible for the 
maintenance and repair of all divisions spaces and equipment, 
which involved the removal, replacement, and repairing of 
asbestos filled lagging and floor tiles.  He also states that the 
bunker gear used for firefighting contained asbestos.  
Additionally, the Veteran contends that he served as a weapons 
instructor and a fire fighting instruction with RTOC in Great 
Lakes, Illinois, from October 1981 to June 1985; he claims that 
he was exposed to lead hazards from the weapons and to asbestos 
from the fire fighting gear.  Finally, the Veteran claims that he 
was exposed to asbestos during his service as a fire fighter and 
an arresting gear supervisor from January 1991 to April 1994, 
while assigned to a Naval Air Station in Jacksonville, Florida.  
He states that he was exposed to asbestos during this time period 
due to his work with the arresting gear.  

In this regard, VA Adjudication Procedure Manual Rewrite (M21- 
1MR) provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, develop 
whether there was pre-service and/or post-service occupational 
and other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
For many asbestos-related diseases, the latency period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Id. at IV.ii.2.C.9.d.  An asbestos-
related disease can develop from brief exposure to asbestos.  Id. 
 
VA must analyze the Veteran's claim for service connection for 
asbestos-related disease under these administrative protocols 
using the aforementioned criteria.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 
 
With asbestos-related claims, the Board also must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 
124-25 (1997) (while holding that the Veteran's claim had been 
properly developed and adjudicated, the Court indicated that the 
Board should have specifically referenced the DVB Circular and 
discussed the RO's compliance with the Circular's claim-
development procedures). 
 
The Veteran's service personnel records confirm his service in 
the U.S. Navy from March 1974 to April 1994.  These records 
reflect that he served at the U.S. Naval Air Station Bermuda, the 
U.S. Naval Air Station Jacksonville, Florida, and aboard the USS 
Midway and the USS Saratoga.  While his DD 214s list his primary 
military occupational specialties as a recruiter/instruction and 
an aviation boatswain's mate (aircraft handling), his service 
personnel records also show that he served in maintenance 
personnel, fire watch, and as a flight hangar deck chief petty 
officer.  These records also reflect that he completed training 
in aircraft shipboard fire fighting.  However, it is unclear 
whether the Veteran's military duties involved exposure to 
asbestos.  

Given the foregoing, the Board finds that additional development 
must be undertaken to determine whether the Veteran's military 
job duties actually required him to handle or be exposed to 
asbestos or hazardous.  Specifically, the RO/AMC is directed to 
obtain complete copies of the Veteran's service personnel records 
and records concerning his service at the Naval air stations and 
aboard the ships mentioned above to determine whether it is as 
likely as not such service caused asbestos exposure.  In this 
regard, the VA is generally required to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103(a).  The VA is required 
to obtain relevant records held or maintained by a government 
entity.  38 U.S.C.A. § 5103A(c).  When the VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain these records must continue until they are obtained; 
unless it is reasonably certain they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  Under the duty to assist the 
Veteran, the RO/AMC must make an attempt to confirm whether or 
not he was exposed to asbestos during his service.  See 38 
U.S.C.A. § 5103A.  Thus, the AOJ should contact the following 
appropriate offices to determine whether the Veteran was 
potentially exposed to asbestos during his service:  the U.S. 
Army Joint Services and Research Center (JSRRC) (formerly known 
as USASCURR), the National Personnel Records Center (NPRC), the 
Department of the Navy, and/or any other appropriate agency. 
 
Moreover, the Board notes that the Veteran's service treatment 
records reflect the presence of possible pulmonary symptomatology 
and lead exposure.  On a September 1979 service treatment record, 
the Veteran reported having left lower chest pain that worsened 
with deep breaths; the diagnosis was costochondritis.  An October 
1979 chest X-ray revealed  calcified nodes in the right lower 
lobe.  An October 1982 service treatment record shows that the 
Veteran's lead blood test level was 48; it is noted on the record 
that acceptable blood levels for adults range from 0 to 40 ug/dL.  

In this regard, in disability compensation (service-connection) 
claims, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  To date the Veteran has not been afforded a VA 
examination to determine the etiology of his lung cancer.  In 
light of the service treatment records reflecting the presence of 
pulmonary symptomatology and possible high lead levels, the 
Veteran's lung cancer diagnosis, and the Court's holding in 
McLendon, the Board finds that VA's duty to provide an 
appropriate examination with respect to the Veteran's claim has 
been triggered.  Thus, the Veteran should be afforded an 
appropriate VA examination so that a medical opinion can be 
provided regarding whether his lung cancer is related to his 
military service.

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC shall contact all appropriate 
agencies in an attempt to verify the 
Veteran's claimed in-service exposure to 
asbestos while serving aboard the USS Midway 
and the USS Saratoga, as well as during his 
service at the U.S. Naval air stations in 
Bermuda and Jacksonville, Florida.  The 
RO/AMC shall contact the U.S. Army Joint 
Services and Research Center (JSRRC), the 
National Personnel Records Center (NPRC), the 
Department of the Navy, or any other 
appropriate agency, and request verification 
of whether it is likely that the Veteran was 
exposed to asbestos in the course of his 
assigned duties within the military 
occupational specialties and training noted 
in his service personnel records.  If no such 
opinion can be given, reasons as to why this 
is so must be provided.  All efforts to 
obtain these records and verification must be 
fully documented and a negative response is 
required if no records are available. 
 
2.  Thereafter, the RO/AMC shall schedule the 
Veteran for an appropriate VA examination to 
determine the etiology of his lung disease.  
The claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.   The associated 
examination report should reflect that the 
claims files were reviewed.  All indicated 
tests and studies should be performed and all 
findings reported in detail.    

The examiner must provide an opinion whether 
it is at least as likely as not (50 percent 
probability or greater) that any diagnosed 
lung disease is etiologically related to the 
claimed in-service asbestos exposure, any 
documented in-service lung symptomatology, or 
is otherwise related to the Veteran's 
military service.  In so opining, the 
examiner should discuss any post-service risk 
factors associated with lung disease.

The examiner must also opine whether it is at 
least as likely as not (50 percent 
probability or greater) that any diagnosed 
lung disease is etiologically related to any 
documented in-service elevated blood lead 
levels.

The rationale for all opinions expressed 
should be provided in a legible report.  It 
is requested that the examiner consider and 
reconcile any contradictory evidence 
regarding the above.  If the examiner is 
unable to render an opinion with regards to 
the above without resort to mere speculation, 
it should be indicated and explained why an 
opinion cannot be reached.

3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate the 
Veteran's claim for service connection.  If 
the benefits sought on appeal remain denied, 
provide the Veteran and his representative 
with a Supplemental Statement of the Case and 
provide an opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



